Case 5:20-cv-01520-AFM Document 30 Filed 08/11/21 Page 1 of 1 Page ID #:1149



 1

 2

 3                                                                JS-6
 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9

10       TIMOTHY MITCHELL B.,1                          Case No. 5:20-cv-01520-AFM
11                          Plaintiff,
                                                        JUDGMENT
12                   v.
13
         KILOLO KIJAKZI,
14       Acting Commissioner of Social
         Security,
15

16
                            Defendant.

17            In accordance with the Memorandum Opinion and Order Reversing and
18   Remanding Decision of Commissioner filed concurrently herewith,
19            IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
20   of Social Security is reversed and the matter is remanded to the Commissioner for
21   further proceedings consistent with the Order.
22   DATED: 8/11/2021
23

24                                                ____________________________________
                                                       ALEXANDER F. MacKINNON
25                                                UNITED STATES MAGISTRATE JUDGE
26

27
     1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
